Citation Nr: 1739648	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals, close intertrochanteric fracture of the left femoral neck, with open reduction and internal fixation, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for left foot plantar fasciitis.

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2000, May 2010, and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In the September 2000 rating decision, the RO continued a 30 percent disability rating for residuals, close intertrochanteric fracture of the left femoral neck, with open reduction and internal fixation.  In the May 2010 rating decision, the RO, in relevant part, declined to reopen the claim of entitlement to service connection for a right knee disability.  In the June 2010 rating decision, the RO, in relevant part, denied entitlement to service connection for left foot plantar fasciitis.

Although the RO has readjudicated the issue of entitlement to a higher disability rating for the service-connected hip disability multiple times since the September 2000 rating decision, the record reveals that in February 2001, the Veteran filed a timely substantive appeal with respect to this issue following issuance of a January 2001 statement of the case.  Thus, the claim has been properly on appeal since that time.

The Veteran testified at a hearing before the undersigned in March 2013. 

In February 2015, the Board remanded this matter for further development.

As noted in the February 2015 Board remand, the issue of entitlement to service connection for a kidney disorder, including as secondary to the service-connected left hip disability, was raised at the Board hearing.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left foot plantar fasciitis and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran's left hip disability was not manifested by fracture of the surgical neck of the femur with false joint, fracture of the shaft or anatomical neck of the femur with nonunion, or functional impairment of the left hip disability that would be equally well served by an amputation with prosthesis.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a disability rating in excess of 30 percent for left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5255 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with the Board's February 2015 remand, additional VA examination was obtained in May 2015.  While the Veteran's representative at the Board contended in a brief to the Board in October 2016, that the Veteran's condition had worsened since the last VA examination, representative does not appear to have any personal knowledge of the Veteran's condign; and provided no specific information as to how the Veteran's condition has worsened.  The evidence does not support a finding that the disability has changed since the last examination.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The evaluation of the same disability under multiple diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

However, painful motion does not equal limited motion except when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59.  

In Correia v. McDonald, 28 Vet. App. 158 (2016) the Court held that the provisions of 38 C.F.R. § 4.59 require certain findings in VA examinations for disabilities rated on the basis of limitation of motion.  However, the Court more recently held that 38 C.F.R. § 4.59 would not apply where, as in this case, the disability is already rated at at least the minimum compensable level.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).

The Veteran fractured his left hip during service and was treated with open reduction and internal fixation.  The Veteran is service connected for residuals of his in-service fracture.  The Veteran filed a claim for an increased rating for his left hip disability in February 2000.  The Veteran's left hip disability has been rated 30 percent disabling since the effective date of service connection in May 1995, under Diagnostic Code 5255, for marked hip disability.  38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5255.

Diagnostic Code 5255 pertains to impairment of the femur.  Under that code, the next higher rating, 60 percent requires fracture of the surgical neck with false joint or fracture of shaft or anatomical neck with nonunion, without loose motion, or weight bearing preserved with aid of brace.  An 80 percent rating is warranted for fracture of shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fractures).

The evidence shows that that the Veteran's femur is impaired, however, there is no evidence of fracture of the surgical neck of the femur with false joint, fracture of the shaft, or anatomical neck of the femur with nonunion; and diagnostic testing has not shown this level of impairment.  See generally VA Examination Reports.  The May 2015 VA examiner explained that x-rays did not show acute fracture or dislocation.  As such, ratings of 60 percent or higher are not warranted under DC 5255.

The Board also considered whether the Veteran's left hip disability warranted an increased rating under any Diagnostic Code pertaining to the hip, including Diagnostic Codes 5250 through 5254.  38 C.F.R. § 4.71a (2016).  The Board finds that Diagnostic Codes 5250 for ankylosis of the hip and 5254 for flail joint of the hip are not applicable because the evidence does not show that the Veteran's left hip disability had been manifested by ankylosis or flail joint during the appeal period.  See May 2015 VA Examination Report.

In addition, the Board has considered Diagnostic Codes 5251, 5252, and 5253 for limitation of motion.  While separate disability ratings may be assigned for distinct disabilities resulting from the same injury, this may only be done so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Although examinations showed limited extension, and the May 2015 VA examiner found the Veteran could not cross his legs, assignment of a separate, compensable rating for the left femur under Diagnostic Codes 5251 or 5253 would constitute impermissible pyramiding as the symptomology is duplicative or overlapping with the assigned rating under Diagnostic Code 5255.  In this regard, Diagnostic Code 5255 is broad in scope, and the factors of pain with limitation in motion and function are addressed by the Veteran's current evaluation.  In addition, the Veteran's left hip disability was not manifested by flexion limited to 10 degrees, which would warrant a 40 percent rating under Diagnostic Code 5252.  VA examinations showed left hip flexion from 45 to 90 degrees, and the Veteran has not described limitation to 10 degrees.  See May 2015 VA Examination Report (noting left hip flexion to 90 degrees); June 2012 VA Examination Report (noting flexion to 50 degrees); April 2010 VA Examination Report (noting flexion to 65 degrees); September 2002 VA Examination Report (noting flexion to 90 degrees); September 2000 VA Examination Report (noting flexion to 45 degrees).  VA treatment records are in accord.  See, e.g., July 2014 VA Treatment Record (noting flexion to 90 degrees); April 2011 VA Treatment Record (noting flexion was pain free until 40 degrees); September 2009 VA Treatment Record (noting flexion to 90 degrees); March 2001 VA Treatment Record (noting flexion to 90 degrees).  Thus, ratings pursuant to limitation of motion would not provide the Veteran with a more beneficial rating. 

In addition, while the Veteran has been diagnosed with arthritis in his left hip, a rating under Diagnostic Code 5003 cannot be combined with an additional rating based on limitation of motion; because Diagnostic Code 5003 also contemplates limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.  Rating the Veteran's left hip disability under Diagnostic Codes 5003 and 5010 for arthritis does not provide the Veteran with a more beneficial outcome. 

The Board has also considered whether the Veteran's left hip disability warranted an increased rating under DC 5054.  However, there has not been an amputation and VA examiners specifically found that functional impairment of the left hip disability would not be equally well served by an amputation with prosthesis.  See June 2012 and May 2015 VA Examination Reports.  There is no evidence or contention to the contrary.

While the Veteran is competent to report his symptoms and functional limitations.  The issue of whether no effective function remains other than that which would be equally well served by amputation is medically complicated, requiring knowledge and training in the overlap of multiple symptoms of the left lower extremity.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

Accordingly, the Board finds the VA examinations the most probative evidence of record as to functional impairment and whether the Veteran's left hip disability would be equally well served by amputation with prosthesis; thus, the Board finds that an analogous rating under DC 5054 is not warranted.

Accordingly, for the entire appeal period, the Board finds that a rating in excess of 30 percent is not warranted as the evidence does not show fracture of the surgical neck of the femur with false joint, fracture of the shaft or anatomical neck of the femur with nonunion, or functional impairment of the left hip disability that would be equally well served by an amputation with prosthesis; thus the preponderance of the evidence is against the assignment of a higher rating.  All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for left hip disability is denied.


REMAND

The February 2015 Board remand directed that additional VA examination be obtained regarding the claims for service connection for left foot and right knee disability.  In May 2015, the Veteran underwent VA examination.  

The May 2015 VA examiner did not opine as to whether the Veteran's meniscal condition had an onset in service, was related to service, or was related to or aggravated by his left hip disability.  In addition, the VA examiner did not address the evidence of left leg length discrepancy in providing the above medical opinions, as instructed in the February 2015 Board remand.  

The same examiner opined that the Veteran's plantar fasciitis was less likely than not incurred in or related to service.  The did not address the evidence of left leg length discrepancy, or the January 2010 VA podiatry report indicating that the Veteran's hip condition could be contributing to gait alteration which could affect the Veteran's feet and cause residual discomfort, in providing the medical opinions, as instructed in the February 2015 Board remand.  

Accordingly, these claims are REMANDED for the following action:

1.  Ask the examiner who previously examined the Veteran to review the claims folder and:

A)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disorder present at any time since 2009 had its onset during active service or is otherwise the result of an in-service disease or injury.

If the current disability is due to the aging process or some other non-service connected event; the examiner should provide reasons for the opinion.

The absence of supporting service treatment records is a legally insufficient reason for rejecting the Veteran's reports of in-service incurrence, unless the existence of such records would be medically expected.

B)  Also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is proximately due to or the result of (caused by) the service-connected left hip disability.  

C)  If not proximately caused by the left hip disability, provide an opinion as to whether the disorder is at least as likely as not (50 percent or greater probability) aggravated (permanently made worse) by the service-connected left hip disability.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of the right knee disability prior to aggravation.

In providing these opinions, the examiner should specifically address evidence of left leg lengthy discrepancy.  

The examiner should consider all evidence of record, including the March 1982 VA examiner's notation of a slight limp and a difference in strength between the right and left side.

The examiner must provide reasons for all opinions, 

4.  Ask the examiner who provided the May 2015 examination of the left foot to review the claims file.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that plantar fasciitis had its onset during the Veteran's active service or is related to an in-service disease, event, or injury.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the plantar fasciitis is proximately due to or the result of (caused by) the service-connected left hip disability or the right knee disability.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the plantar fasciitis is aggravated (permanently made worse) by the service-connected left hip disability or the right knee disability.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of the plantar fasciitis prior to aggravation.

In providing these opinions, the examiner should address the January 2010 VA podiatry report wherein the clinician stated that the Veteran's hip condition could be contributing to gait alteration which could affect his feet and cause residual discomfort, and evidence of left leg length discrepancy.  

The examiner should consider all evidence of record, including the March 1982 VA examiner's notation of a slight limp and a difference in strength between the right and left side.

The examiner must provide reasons for all opinions.  

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


